Exhibit 10.38
 
NOTE

 
(Intermediate Term with Fixed Rate)
 
 
Date: October 14, 2014
 
 
 
For Value Received, on October 1 , 2024 (the "Loan Maturity Date"), Borrower, as
defined below, as principal, promises to pay NORTHWEST FARM CREDIT SERVICES, PCA
("Lender") or order, at its office in Spokane, Washington, or such other place
as the holder of this Note (this "Note") may designate in writing, the principal
balance of Fourteen Million Four Hundred Thousand and no/lOO's Dollars
($14,400,000.00) (the "Total Commitment Amount"), or so much thereof as may be
outstanding, plus interest thereon from and after any Disbursement Date, at
interest rates as provided for hereafter.
 
1.  Definitions.  For purposes of this Note, the following definitions
apply.  Capitalized terms not otherwise defined herein shall have the meanings
given in the Master Loan Agreement.
 
"Borrower" means ORM Timber Fund III (REIT) Inc., a Delaware corporation.
 
"Closing Date" means the date the Loan Documents are fully executed and the
conditions precedent to Loan closing have been met to Lender's satisfaction or
waived by Lender in writing.
 
"Disbursement Date" means any Business Day when Loan principal is advanced under
this Note to or on the account of Borrower.
 
"Guarantors" means, collectively, ORM Timber Fund III LLC, a Delaware limited
liability company, and ORM Timber Fund III (Foreign) LLC, a Delaware limited
liability company, under the Guaranty Agreement (the "Guaranty") executed by
such parties in connection with the Loan Documents.
 
"Loan" means all principal amounts advanced by Lender to Borrower or on the
account of Borrower or otherwise under this Note and the other Loan Documents,
and all fees or charges incurred as provided for in this Note and the other Loan
Documents, plus all interest accrued thereon.
 
"Loan Purpose" means, (a) the purchase of timber and timberlands, and (b) to pay
Loan fees and all Lender's reasonable transaction costs.
 
"Master Loan Agreement" means that certain agreement dated December 2, 2013, by
and between Borrower, Lender and Northwest Farm Credit Services, PCA, that
contains the terms and conditions that further govern the relationship of the
parties, as further amended, modified, extended, restated or supplemented from
time to time.
 
"Notice" shall have the meaning given in Paragraph 2.04 hereof.
 
2. Advances, Fees, Expenses and Notice.
 
Note
(ORM Timber Fund III (REIT) lnc./Note No. 6219327)
 
 
1

--------------------------------------------------------------------------------

 
 
2.1           Advance. All Loan principal shall be advanced on a Disbursement
Date.
 
2.2           Loan Fee. Borrower shall pay Loan fees as set forth in a separate
loan fee letter.
 
2.3           Fees  and  Expenses.   Borrower  shall pay  Lender on demand, all
fees and  expenses, including attorney fees, related to closing the Note and
incurred in any loan servicing action or to protect or enforce any of Lender's
rights in bankruptcy, appellate proceedings or  otherwise, under this Note or
the other Loan Documents. All sums advanced by Lender to  protect its interests
hereunder or under the other Loan Documents and all Prepayment and  Breakage
Fees shall be payable on demand and shall accrue interest under the interest
rate in effect on such date and shall be treated as an advance under this Note.
 
2.4           Notice of Prepayment and Pricing.
 
a.           Prepayment  of  Principal.   Borrower  shall provide  Lender with
Notice of  the amount of any prepayment no later than 10:00 a.m. Spokane time
one Business Day prior to the Business Day the prepayment will be made.
 
b.           Form of Notice. Borrower may provide Lender any Notice required
under this Note by use of the notice in form substantially as set forth on
Exhibit A hereto or other documentation as may be prescribed by Lender.
Alternatively, Borrower may telephone Lender at the numbers designated on
Exhibit A or as may be provided by Lender from time to time. If Notice is by
telephone, Lender will confirm to Borrower the elected prepayment in writing.
All such Notices are deemed irrevocable when given and are subject to Breakage
Fees.
 
3.           Interest Rate.
 
3.1           Fixed Rate. Borrower locked in a fixed per annum interest rate of
4.45 percent on October 1, 2014, to be effective October 20, 2014. The fixed
interest rate of 4.45 percent per annum shall remain in effect for the term of
the Loan unless changed to the Default Interest Rate.
 
3.2           Interest Rates. The interest rate used herein does not necessarily
represent the lowest rates charged by Lender on its loans. Interest rates are
calculated on the basis of the actual number of days elapsed during the year for
the actual number of days in the year.
 
4.           Payment.
 
4.1           Mandatory  Payment  - Loan  to  Value.   Borrower shall,
upon  10-days' notice  from Lender, repay the unpaid principal amount advanced
under this Note in such amount  as is necessary to reduce the unpaid principal
amount of the Loan to an amount equal to the loan to value requirement as set
forth in Section 6.02.b of the Master Loan Agreement, of the  Excess Cutting
Payment required in Section 6.04 of the Master Loan Agreement, which  shall be
in addition to any regularly scheduled payments due under this Note. Failure
to  make such mandatory payments is a monetary default under this Note. Such
repayments of principal may be subject to the Prepayment Fee.
 
Note
(ORM Timber Fund Ill (REIT) Inc./Note No. 6219327)
 
 
2

--------------------------------------------------------------------------------

 
 
4.2           Mandatory   Payment  - Excess  Cntting  Payment.   Borrower  shall
pay  to Lender  the Excess Cutting Payment in the manner and as required to be
paid under in Section 6.04 of the Master Loan Agreement,
which  payment  shall  be  in  addition  to  any  regularly   scheduled payments
due under this Note. Failure to make such mandatory payment is a monetary
default under this Note. Such repayments of principal may be subject to the
Prepayment Fee.
 
4.3           Interest  only  Payments.  Borrower shall make quarterly interest
only payments on the first day of each Fiscal Quarter beginning January I ,
2015, which payments shall consist  of interest that accrued during such prior
period on the unpaid principal balance of the Loan.
 
4.4           Payment in Full on Loan Maturity Date. The unpaid principal
balance, unpaid interest thereon, and other amounts due under this Note and the
other Loan Documents shall be paid in full on the Loan Maturity Date.
 
4.5           Manner of Payments. Ifany payment date is not a Business Day, then
payment shall be due on the next succeeding Business Day. All sums payable to
Lender hereunder shall be paid directly to Lender in immediately available funds
in U.S. dollars. Lender shall provide Borrower periodic statements of all
amounts due hereunder at applicable interest rates, which statements shall be
considered correct and conclusively binding on Borrower in all respects and for
all purposes unless Borrower notifies Lender in writing of any objections within
15 days of receipt of any such statement.
 
4.6           Application of Payments. Lender may apply any payment received
from or on behalf of Borrower to principal, interest, or any part of the
indebtedness, including any fees and expenses due under this Note or any other
Loan Document, as Lender, in its sole discretion, may choose. Subject to the
preceding sentence, Borrower may at any time pay any amount of principal in
advance of its maturity subject  to the Prepayment Fee described herein. Unless
Lender otherwise elects, so long as there is no Event of Default, principal
prepayments shall reduce the balance owing and discharge the indebtedness at an
earlier date, but shall not alter the obligation to pay scheduled payments until
the indebtedness is paid in full.
 
5.           Prepayment and Breakage Fees. This Loan is subject to the
prepayment and breakage fee provisions set forth in Section 7 of the Master Loan
Agreement.
 
6.           Default.
 
6.1           Events   of  Default.    Time  is  of the  essence  in
the  performance  of  this  Note.    The occurrence of any one or more of the
Events of Default set forth in Paragraph 8.0 I of the Master Loan Agreement
shall constitute an "Event of Default" under this Note.
 
6.2           Acceleration. In the event of any uncured Event of Default beyond
any applicable cure periods provided for in the Loan Documents, at Lender's
option, without notice or demand, the unpaid principal balance of the Loan, plus
all accrued and unpaid interest thereon and all other amounts due shall
immediately become due and payable.
 
 
 
3

--------------------------------------------------------------------------------

 
 
6.3           Default Interest Rate. The "Default Interest Rate" applicable to
this Note is set forth in Paragraph 8.03.b of the Master Loan Agreement.
 
6.4           Notice and Opportunity to Cure. Any notice and opportunity to cure
shall be provided in accordance with Paragraph 8.04 of the Master Loan
Agreement.
 
7.             Security. This Note is secured by the property described in the
Membership Agreement and any other Loan Document that grants Lender a lien,
security interest, or other rights or entitlements in, to or against such
described property (collectively, the "Collateral"), including but not limited
to the following specific Loan Documents:
 
Mortgage, Financing Statement and Fixture Filing dated of or around even date
herewith (Grays Harbor County);
 
Mortgage, Financing Statement and Fixture Filing dated of or around even date
herewith (Pacific County);
 
Deed of Trust, Financing Statement and Fixture Filing dated of or around even
date herewith (Siskiyou County);
 
Deed of Trust, Financing Statement and Fixture Filing dated of or around even
date herewith (Columbia County)
 
8.             Loan Terms, Provisions and Covenants. This Note is subject to the
terms, provisions and covenants of the Master Loan Agreement and the other Loan
Documents.
 
9.             Miscellaneous.
 
9.1           Funds  Management  Services.   Lender  may provide  funds
management  services  to
Borrower.    Upon  request,  Lender  shall  provide  Borrower  a  quote  for  identified   funds
management services. Borrower shall comply with all funds management
service  agreements during the term of this Note. All fees incurred shall be
considered a request for  an advance under the Loan. The funds management
services and fees may be adjusted upon  reasonable notice by Lender.
 
9.2           Governing Law. The substantive laws of the State of Washington
shall apply to govern the construction of the Loan Documents and the rights and
remedies of the parties except where the location of the Collateral for the Loan
may require the application of the laws of another state or where federal laws,
including the Farm Credit Act of 1971, as amended, may be applicable.
 
9.3           General Provisions. Borrower agrees to this Note as of the date
above written. Borrower waives presentment for payment, demand, notice of
nonpayment, protest, notice of protest and diligence in  enforcing payment of
this Note. This Note and the other Loan Documents constitute the entire
agreement between Borrower and Lender and supersede all prior oral negotiations
and promises which are merged into such writings. Upon written agreement of the
parties, the interest rate, payment terms or balances due under this Note may be
indexed, adjusted, renewed or renegotiated. Lender may at any time, without
notice, release all or any part of the security for this Note, including any
real estate and or personal property covered by the Loan Documents; grant
extensions, deferments, renewals or reamortizations of any part of
 
Note
(ORM Timber Fund Ill (REIT) Inc./Note No. 6219327)
 
 
4

--------------------------------------------------------------------------------

 
 
the indebtedness evidenced by this Note over any period of time; and release
from personal liability any one or more of the parties who are or may become
liable for the indebtedness evidenced by this Note without affecting the
personal liability of any other party. Lender may exercise any and all rights
and remedies available at law, in equity and provided herein and in the other
Loan Documents. Any delay or omission by Lender in exercising a right or remedy
shall not waive that or any other right or remedy. No waiver of default by
Lender shall operate as a waiver of the same or any other default on a future
occasion. Lender shall not be obligated to renew the Note or any part thereof or
to make additional or future loans to Borrower. Borrower agrees to take any
action requested by Lender to perfect or continue the lien and priority of the
Loan Documents, including but not limited to, any action requested
by  any  governmental agency. All Exhibits hereto are incorporated herein and
made a part of this Note. This Note may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together, shall constitute but one and the same instrument. Borrower shall
comply with the capitalization requirements of ACA, as stated in the Membership
Agreement.
 
Borrower agrees that the Note described herein shall be in default should any
proceeds be used for a purpose that will contribute to excessive erosion of
highly erodible land or to the conversion of wetlands to produce or to make
possible the production of an agricultural commodity , as further explained in 7
CFR Part 1940, Subpai1G, Exhibit M.
 
9.4           WAIVER     OF    JURY     TRIAL.        BORROWER    AND    LENDER     HEREBY
IRREVOCABLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR  RELATING TO THIS LOAN
DOCUMENT AND ANY FUTURE MODIFICATIONS , AMENDMENTS , EXTENSIONS, RESTATEMENTS
AND SERVICING ACTIONS   RELATING  TO  THIS LOAN DOCUMENT .  THE PARTIES INTEND
THAT THIS  JURY WAIVER WILL BE ENFORCED TO THE MAXIMUM EXTENT ALLOWED BY LAW.
 
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A  DEBT ARE NOT ENFORCEABLE  UNDER WASHINGTON LAW.
 
 
 

BORROWER: ORM Timber Fund III (REIT) Inc. By: Olympic Resource Management LLC,
its Manager   By: P,    e MGP, Inc., its Managing Member   graphic
[thomasringo_signature.jpg]

  By: Thomas M. Ringo   Its: President and CEO

 
 
5

--------------------------------------------------------------------------------

 

 
 
EXHIBIT A
NOTICE/CONFIRMATION
 
 
 
NOTICE TO:

Loan Accounting and Operations     Northwest Farm Credit Services, FLCA     1700
South Assembly Street P. 0. Box 2515 Fax: 509-340-5508 Spokane, WA 99224-2121
Spokane, WA 99220-2515 Tel: 1-800-216-4535

 
This Notice is provided pursuant to the Note dated October  14, 2014, as
extended, renewed, amended or restated.
 
 Prepayment of Principal
 
 

Principal Amount          Date to be Effective    

 
 

Date:    

 
 
ORM Tim ber Fund III (REIT) Inc.
 
 

By:      Authorized Agent

 
CONFIRMATION
 
Lender confirms that the above actions were taken or mod ified as provided for
below:
 

       

 

      NORTHWEST FARM CREDIT SERVICES, PCA              
Date
   
By:
           Authorized Agent  

 
Note
(ORM Timber Fund Ill (REIT) Inc./Note No. 6219327)
 
6